      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 1 of 7 PageID #:125




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 WILNEKA BOOKER, individually and on
 behalf of all others similarly situated,
                                                                      Case No.: 1:18-cv-03414
                                Plaintiff,                       Honorable Andrea R. Wood
 v.


 CLIENT SERVICES, INC. and
 JOHN DOES 1-25,

                                Defendants.

           DEFENDANT CLIENT SERVICES, INC.’S REPLY TO PLAINTIFF’S
          RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Client Services, Inc. (“CSI”), and files this Reply to Plaintiff’s

Response to Defendant’s Motion for Summary Judgment, and will show onto this Court as follows:

                                        INTRODUCTION

1.       CSI files its Motion for Summary Judgment on June 4, 2019. Doc. 17. Plaintiff filed her

Response on July 9, 2019. Doc. 22. This entire case depends on whether interest and fees were

accruing on the debt. If interest and fees were accruing on the debt, summary judgment must be

granted to CSI.

2.       In her Response, Plaintiff attempts to prove that CSI violated the FDCPA based on the

alleged actions of the underlying creditor, Fifth Third Bank (“Fifth Third”). Id. In effect, Plaintiff

wants the Court to hold CSI liable under the FDCPA for alleged and unsupported deficiencies in

Fifth Third’s internal record keeping and Fifth Third’s alleged handling of the debt.



CSI’s Reply to Motion for Summary Judgment                                                Page 1 of 7
176.0023 MSJ Reply.docx
      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 2 of 7 PageID #:125




3.       Plaintiff’s arguments fall short of accomplishing this. First, Plaintiff is incorrect about her

allegations towards Fifth Third and CSI. Second, CSI is not responsible for the actions or alleged

actions of Fifth Third and is allowed to rely on the representations made to it by Fifth Third. The

truth of the matter is that interest and fees were accruing on the debt while the debt was placed

with CSI, and CSI’s letters accurately conveyed that information to Plaintiff. As explained fully

in this Reply, this Court should grant summary judgment to CSI and dismissal all claims against

CSI with prejudice.

                               ARGUMENTS AND AUTHORITIES

         A. Plaintiff’s allegations concerning the debt are incorrect

4.       Plaintiff makes three main allegations concerning the amount of the debt: (1) Fifth Third

account records reveal completely different loan amounts than those Defendant sought to collect;

(2) the balance of the debt was actually decreasing, not increasing; and (3) Fifth Third was not

collecting any interest but was continuously waiving any assessed interest and fees on the account.

Doc. 22 at 1-5. In looking at the records of Fifth Third, it is necessary to keep in mind that the account

was placed with CSI only between June 17, 2017 and September 14, 2017. Doc. 17-3. Any conduct

occurring outside that time period cannot be attributed to CSI.

5.       As to Plaintiff’s first allegation, the supposed Internal Installment Loan History (“Loan

History”) attached by Plaintiff shows a charge off amount of $6,923.46 on November 14, 2106. Doc.

22-2 at 7. CSI’s records show that the account was placed with CSI with a same charge off amount of

$6,923.46. Doc. 17-3. When the debt was placed with CSI, Fifth Third also represented to CSI that

$1515.83 in interest had accrued on the debt, for a total of $8439.29. This is the same balance included

in the first letter sent to Plaintiff. Doc. 17-2 at 2. Therefore, the idea that the Loan History shows an

entirely different debt about is incorrect.




CSI’s Reply to Motion for Summary Judgment                                                   Page 2 of 7
176.0023 MSJ Reply.docx
      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 3 of 7 PageID #:125




6.       As to Plaintiff’s second allegation, whether the debt decreased in price before being placed

with CSI is immaterial to this lawsuit or CSI’s liability. The Loan History shows that changes were

made to the amount of the debt at various times. Doc. 22-2. This, however, has no bearing on this case.

What is germane to this case is that the Loan History showed an interest rate of 6.18%, which was later

adjusted to 4.663% in October 2017. Id.; Doc. 22-1 (stating an interest rate of 4.663% going forward

from date of affidavit). Thus, while the account was placed with CSI, there was interest accruing on

the debt. This fact is reflected in Fifth Third’s records, CSI’s records, and the letters sent to Plaintiff.

Whether Fifth Third adjusted the principal down at some point has no bearing on this fact. Further,

Plaintiff admits to that the debt was not static when it was placed with CSI in her response to CSI’s

Statement of Material Facts. Doc. 23 at 3.

7.       As to Plaintiff’s third allegation, it fails for the very same reason. The evidence before the

Court show interest was accruing on the debt. Doc. 17-1; Doc. 17-2; Doc. 17-3; Doc. 22-1; Doc. 22-2.

The evidence shows that Fifth Third was not waiving interest when the debt was placed with CSI. Doc.

17-1; Doc. 17-2; Doc. 17-3. Further, the affidavit from Fifth Third that Plaintiff submitted shows that

Fifth Third was seeking interest in the state court case filed against Plaintiff. Doc. 22-1. Plaintiff herself

“acknowledges that both Defendant and Fifth Third Bank have provided Affidavits stating that Ms.

Booker’s loan continued to accrue interest and fees over the life of the loan.” Doc. 22 at 4. Plaintiff’s

attempt to disprove these via the records of Fifth Third fail. There is no evidence before the Court—

and no statement or affidavit from Fifth Third—that Fifth Third waived any rights it had to collect

interest on the debt.

8.       The only evidence before the Court shows that Fifth Third Bank was charging interest on the

loan before and at the time it was placed with CSI. The evidence further shows that, after placing the

debt with CSI, Fifth Third continued to charge interest on the loan and gave CSI periodic updates on

the new balance on the loan. Doc. 17-1; Doc. 17-2; Doc. 17-3. The interest and fees accruing on the



CSI’s Reply to Motion for Summary Judgment                                                       Page 3 of 7
176.0023 MSJ Reply.docx
      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 4 of 7 PageID #:125




debt is clearly demonstrated through the increasing balances show on each letter sent to Plaintiff. Doc.

17-2. Therefore, the only conclusion this Court can draw is that interest was accruing on the debt, and

therefore the letters were not misleading.

         B. CSI is allowed to rely on the representations made to it by Fifth Third Bank

9.       Various courts have held that a collector is allowed to rely on the representations of its

clients, as long as the creditor does not have a reason to doubt the accuracy of the information.

See, e.g., Clark v. Capital Credit Collection Serv., 460 F.3d 1162, 1173 (9th Cir. 2006) (“Within

reasonable limits, Capital and Hasson were entitled to rely on their client's statements to verify the

debt. . . . Moreover, the FDCPA did not impose upon them any duty to investigate independently the

claims presented by Dr. Evans.”); Murphy v. Stupar, Schuster & Bartell, SC, 337 F. Supp. 3d 837, 846

(W.D. Wis. 2018) (“The debt collector does not have to verify the validity of the underlying debt.”).

While the cases that address the reasonable reliance arguments under the FDCPA usually focus on

verification of a debt under section 1692g(b), the same rationale applies here.

10.      Fifth Third represented to CSI that interest was accruing on the debt. XXX Fifth Third provided

CSI with periodic updates on the balance of the debt that reflected interest and fees accruing on the

debt. XXX. CSI had no reason to doubt that Fifth Third’s representations were inaccurate and no reason

to suspect that interest and fees were not accruing on the debt. CSI relayed to Plaintiff what it believed

to be true (and was in fact true, as shown by the evidence before the Court): interest and fees were

accruing on the debt. The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors.” 15 U.S.C. § 1692(e). Its purpose is not to punish CSI for relaying information that

Fifth Third represented was true.

11.      This situation is akin requesting verification under section 1692g and a debt collector relying

on the representations of its creditors, as that’s what CSI did in this case. If Plaintiff had requested

verification under section 1692g(b), then CSI would have relayed the same information about the debt,



CSI’s Reply to Motion for Summary Judgment                                                   Page 4 of 7
176.0023 MSJ Reply.docx
      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 5 of 7 PageID #:125




that interest and fees were accruing on the debt. For these reasons, should this Court follow Plaintiff’s

faulty factual assumptions, this Court should not punish CSI for any misrepresentations made to CSI

by Fifth Third regarding any interest or fees accruing on the debt.

         C. The letters were not misleading and did not overshadow Plaintiff’s rights

12.      Interest and fees were accruing on the debt. Both CSI and Fifth Third have affidavits before

this Court now showing that interest and fees were accruing, as Plaintiff acknowledges. XXX.

Because fees and interest were accruing, it is readily apparent that CSI did not make any false or

misleading statements. The letter accurately conveyed the amount of the debt that was owed at the

time the letter was sent, and the letter disclosed to Plaintiff that the balance was increasing. Further,

the language used in the letter that Plaintiff complains of tracks the safe harbor language developed

by the Seventh Circuit in Miller v. McCalla, Raymer, Padrick, Cobb, 214 F.3d 872, 875 (7th Cir.

2000) for dunning letters that referenced debts that were accruing interest and fees. In Miller, the

Seventh Circuit developed safe harbor language which included the language “Because of interest,

late charges, and other charges that may vary from day to day, the amount due on the day you pay

may be greater.” (cited in full infra). The Seventh Circuit held that use of the safe harbor language,

as used by CSI in this case, “satisfies the debt collector's duty to state the amount of the debt in

cases like this where the amount varies from day to day . . . .” Id. Just as with the safe harbor

language in Miller, the language used by CSI in this case accurately conveyed the amount of the

balance due at the time of the letter and accurately conveyed that interest and fees were accruing

on the debt. Therefore, the letter complies fully with sections 1692g and 1692e of the FDCPA. See

Washington v. Portfolio Recovery Assocs., LLC, 211 F. Supp. 3d 1041, 1051 (N.D. Ill. 2016)

(“While the Court agrees that the Miller safe harbor was fashioned specifically for § 1692g

‘amount of debt’ claims, it nonetheless finds Miller instructive in evaluating Plaintiff's claims

under §§ 1692e and 1692f.”); Wilder v. J.C. Christensen & Assoc., Inc., No. 16-CV-1979, 2016

CSI’s Reply to Motion for Summary Judgment                                                  Page 5 of 7
176.0023 MSJ Reply.docx
      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 6 of 7 PageID #:125




WL 7104283, at *4 (N.D. Ill. Dec. 6, 2016) (“[U]se of the language from Miller or Taylor remains

instructive for evaluating a Section 1692e claim.”).

13.      Interest and fees were accruing on the debt. XXX. The letters accurately conveyed this

information and accurately conveyed the amount of the debt in accordance with section 1692g(a)

and established Seventh Circuit law. Therefore, there were not any false or misleading

representations in the letter. Use of the Miller safe harbor language, which was appropriately used

in this case, satisfies the requirements of section 1692g(a). Finally, nothing in the letter

overshadowed Plaintiff’s rights under 1692g(b). There could not have been any “fear of incurring

falsely threatened additional charges” as there were no falsely threatened additional charges.

Plaintiff had every opportunity to dispute the debt under section 1692g(b), in which she would

have received confirmation that interest and fees were accruing on the debt. Therefore, there cannot

have been any violation of section 1692g(b). For these reasons, summary judgment should be

granted to CSI and all claims against CSI should be dismissed with prejudice.

                                         CONCLUSION

14.      The evidence before the Court shows that interest and fees were accruing on the debt. The

affidavits from CSI and Fifth Third Bank, CSI’s internal notes, and the Loan History all show

interest was accruing on the debt when it was placed with CSI. CSI used the Miller safe harbor

language developed by the Seventh Circuit, and therefore cannot be liable for any FDCPA

violations in this case. For these reasons, this Court should grant CSI’s Motion for Summary

Judgment and dismiss all claims against CSI with prejudice.

         WHEREFORE, PREMISES CONSIDERED, Defendant Client Services, Inc., respectfully

requests that this Court grant CSI’s Motion for Summary Judgment and dismiss all claims against

CSI with prejudice.



CSI’s Reply to Motion for Summary Judgment                                              Page 6 of 7
176.0023 MSJ Reply.docx
      Case: 1:18-cv-03414 Document #: 25 Filed: 08/08/19 Page 7 of 7 PageID #:125




                                                Respectfully submitted,

                                                MALONE FROST MARTIN PLLC

                                                /s/ Robbie Malone
                                                ROBBIE MALONE
                                                Texas State Bar No. 12876450
                                                Email: rmalone@mamlaw.com
                                                EUGENE XERXES MARTIN, IV
                                                Texas State Bar No. 24078928
                                                Email: xmartin@mamlaw.com
                                                JACOB MICHAEL BACH
                                                Texas State Bar No. 24100919
                                                Email: jbach@mamlaw.com
                                                MALONE FROST MARTIN PLLC
                                                NorthPark Central, Suite 1850
                                                8750 North Central Expressway
                                                Dallas, Texas 75231
                                                TEL: (214) 346-2630
                                                FAX: (214) 346-2631

                                                COUNSEL FOR DEFENDANT
                                                CLIENT SERVICES, INC.


                                 CERTIFICATE OF SERVICE

         The undersigned, attorney of record for Defendant, hereby certifies that on August 8, 2019

he served a copy of the above Reply on Plaintiff’s counsel by electronic means pursuant to ECF.


                                                /s/ Xerxes Martin
                                                EUGENE XERXES MARTIN, IV




CSI’s Reply to Motion for Summary Judgment                                             Page 7 of 7
176.0023 MSJ Reply.docx
